Citation Nr: 1201726	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  00-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a seizure disorder, claimed as epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The appellant served as a member of the Marine Reserve from April 1978 to October 1983, to include a period of active duty for training (ACDUTRA) from November 1978 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 1999 rating decision in which the RO in Boston, Massachusetts denied service connection for epilepsy.  (The appellant's claims file was temporarily transferred to the RO in Boston for adjudication and was subsequently returned to the jurisdiction of the RO in Providence, Rhode Island.)  The appellant filed a notice of disagreement (NOD) in June 1999, and the RO issued a statement of the case (SOC) in September 1999.  In January 2000, the appellant filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals).  

In September 2006, the Board remanded the claim for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and adjudication.  After accomplishing further action, the AMC continued the denial of the claim (as reflected in an October 2007 supplemental SOC (SSOC)), and returned this matter to the Board.

In August 2008, the Board again remanded the claim for service connection to the RO, via the AMC.  After accomplishing further action, the AMC continued to deny  the claim (as reflected in an August 2009 SSOC), and returned this matter to the Board.  

Thereafter, in April 2010, the Board again remanded the claim for service connection to the RO, via the AMC.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a June 2011 SSOC), and returned this matter to the Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board previously remanded this appeal in September 2006, August 2008, and April 2010, inter alia, to obtain a VA examination and/or medical opinion that addressed whether the Veteran currently suffers from a seizure disorder and, if so, to express an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disability is the result of disease or injury incurred or aggravated during the appellant's period of ACDUTRA from November 1978 to June 1979 (to specifically include acoustic trauma, as the appellant was allegedly exposed to mortar explosions).  The August 2008 and April 2010 remand instructions specifically requested that the physician address other opinions of record and "comment on the significance, if any, of treatment the appellant received in October 1980 for complaints of dizziness and passing out [/loss of consciousness]."  

Following the April 2010 remand, the Veteran's claims file was sent to a VA neurologist for an opinion addressing the above-noted questions.  (The August 2010 report indicates that a physical examination of the Veteran was deemed not medically necessary.)  For reasons discussed below, the Board finds that the medical opinion provided is inadequate.  

First, the VA neurologist indicated in his August 2010 report that he was unable to locate records pertaining to treatment received in October 1980 for complaint of dizziness and loss of consciousness.  Thus, he did not provide any comment regarding their significance.  A review of the file reveals that such records are clearly contained in the first volume of the Veteran's four-volume claims file.  As the Board specifically requested that these records be considered in rendering an opinion, further development in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

The August 2010 report reflects that, upon review of the record, the neurologist agreed with the conclusion of the January 2009 VA examiner that it is "as likely as not" that the Veteran suffers from "debilitating" episodic spells, but that it is impossible to determine whether these spells represent epileptic seizures or psychogenic non-epileptic events without speculation.  The physician also noted that, even if the Veteran were to have an epileptic disorder, it is impossible to determine whether or not this process was injured or aggravated during his period of ACDUTRA given a history of other head traumas and the passage of time following service and his first "seizure-like spell."  

Relevant to the Board's review, the physician did not provide an opinion as to whether it is at least as likely as not that the Veteran's episodic spells are the result of disease or injury incurred or aggravated during the appellant's period of ACDUTRA from November 1978 to June 1979 (to specifically include acoustic trauma, as the appellant was allegedly exposed to mortar explosions).  As this was the current disability identified by the neurologist, an etiological opinion regarding such disability is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the RO should request a supplemental opinion from the neurologist who provided the August 2010 opinion regarding the etiology of the Veteran's episodic spell disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO should arrange for another neurologist to provide the requested opinion only if the August 2010 neurologist is unavailable.  

Prior to undertaking appropriate action to obtain the requested medical opinion, to ensure that all due process requirements are met, and that the record before the neurologist is complete, the RO should undertake appropriate action to obtain all outstanding pertinent medical records, including any treatment records from his private neurologist, Dr. Rajan and any EEG monitoring video results from 2002.  

Hence, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the appellant provide any treatment records from his private neurologist, Dr. Rajan, to include the results of an inpatient EEG monitoring video administered sometime after June 2002, as well as records from the Franklin Medical Center where the Veteran was treated for a seizure in August 1997, or appropriate authorization to enable the RO to obtain such evidence.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Additionally, the RO should obtain any outstanding VA treatment records pertaining to evaluation and/or treatment for seizures or episodic spells from the VA Medical Center (VAMC) in Providence, Rhode Island, dated since June 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Providence VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should specifically request that the appellant any treatment records from his private neurologist, Dr. Rajan, to include the results of an inpatient EEG monitoring video administered sometime after June 2002, as well as records from the Franklin Medical Center where the Veteran was treated for a seizure in August 1997, or appropriate authorization to enable the RO to obtain such evidence.

The RO should also clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses have been associated with the claims file the RO should forward the entire claims file, to include a complete copy of this REMAND, to the neurologist who provided the August 2010 medical report to obtain a supplemental opinion.  

Based on further review of the record, and consideration of the facts noted above, the neurologist should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's episodic spells are the result of disease or injury incurred or aggravated during his period of ACDUTRA from November 1978 to June 1979 (to specifically include acoustic trauma, suffered from mortar explosion, which resulted in service-connected tinnitus and left ear deafness).

In rendering the requested opinion, the neurologist should specifically consider and address the various VA and non-VA opinions contained in the record.  The examiner is also requested to comment on the significance, if any, of treatment the appellant received in October 1980 for complaints of dizziness and loss of consciousness, as well as his significant history of opioid abuse since 1980.  (Please note that records pertaining to such treatment may be found in the first volume of the Veteran's four-volume claims file).  

If the August 2010 neurologist is unavailable, the RO should arrange for another neurologist to review the entire claims file, to include a complete copy of this REMAND, and provide the above-requested opinion.  

The physician providing the opinion should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.


5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a seizure disorder in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

